Title: To John Adams from Louisa Catherine Johnson Adams, 3 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear Father
					Washington 3 May 1823
				
				I should certainly have answered your last very kind Letter immediately, had I not been very suddenly siezed by a violent Fever which confined me to my bed, and so entirely prostrated me in a few hours as to render all exertion impossible. Blistering and bleeding have at length subdued the disease, and I am now about the house again, although far from well, and sieze the moment of recovery to inform you that George though very cripple, is doing (we hope) as well as possible under the remedies prescribed; and our only apprehension is that some stiffness may remain in the joint; which may occasion future inconvenience—The reason of my writing first to John on the subject of the accident, was certainly to spare your feelings any sudden and violent shock, as this was a case which admitted of no alleviation, and which neither advice nor sympathy could remedy or assuage—The distance which separates us would only have been a source of added anxiety, and I therefore thought it would be better to pursue the course which I adopted—Had I been near you when the accident occurred, I should not have hesitated to inform you instantly of the circumstance, as I am perfectly acquainted with your firmness, and should have looked to you for consolation and comfort, which I have ever found you ready to afford me—The prospect of a European War, the Pirates, the North Western Coast, and numerous other points of political importance, at present so entirely absorb Mr. Adams’s time, he is even more oppressed by his official labours than he was during the Session of Congress—As these circumstances are  at present the most prominent I suppose them to be the points which so deeply occupy him; but my judgment as to his real business may be and is probably quite erroneous—What do you think my Dear Sir of the prospects of Spain?—Is it not singular that nothing can teach the Bourbon’s prudence? adversity it has been said is a great master, but in this instance it seems to have failed altogether, and we cannot help recurring to the observation of Napoleon, who said “ils n’ont rien oubliez et ils n’ont rien appris”—for every days experience conforms its justice—Dreadful indeed will be the state of Europe should another violent struggle for liberty ensue; as the savage hordes of the North will overrun its fertile vales, and introduce a new race of beings on its soil, and lay its present population in the dust—These Nations it is true are all vicious—but the vices of a civilized people notwithstanding all that modern philosophers can write on the subject, are less odious than the vices of barbarians, who add to the general stock possessed by mankind universally, all the savage cruelty of untamed passions, and uncurbed appetites—I lived long enough in Russia to form an idea of the loathsome picture, and sincerely pray God to prevent the horrid calamities which threaten these stormy times—Thank God that we are exempted from these evils, and that most of our ire is wasted on Newspapers, which injure no one materially, though they may produce a little momentary “vexation of spirit”—The perfectly established integrity of your Son, has hitherto made me laugh these things to scorn; and this shield will I have no doubt protect me through the “raging of the battle” which yet must last its time—I am indifferent as to its result, having little or no ambition for myself—My Brother has just arrived in very good health from New Orleans—He proposes visiting Boston this Summer, and will pay his Respects to you, to whom he is grateful for many kindnesses formerly received—The President leaves Town to day for a few days—Mr. Crawford is going to pay a visit to Mr. Jefferson and to Mr. Madison—Mr Calhoun has given up his trip to Carolina, and is going to Bedford: and Mr. Thompson is to remain here through the Summer—Mr. A. will certainly come on to Boston, but I fear from the present aspect of things not so soon as he expected. John however will prepare as we shall certainly not fail him at Commencement, and shall hasten to see you my dear Sir as much sooner as publick duties will permit—We anticipate with impatience some account of the Exhibition which took place last Tuesday, and hope it was attended with brilliant success.—Love to all the family from your affectionate daughter
				
					L. C. Adams
				
				
			